EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward W. Yee on 3 June 2021.

The application has been amended as follows:

Claim 1: A patterned oxidizing device comprising:
a plurality of different alphanumeric characters each formed by a respective plurality of prongs,
wherein said prongs protrude from a rigid base and are configured to pierce the skin of a fruit or vegetable to allow localized oxidation of the fruit [[and/]]or vegetable at the location of the piercing; [[and]]
wherein said base is adapted for uniformly limiting the depth to which said plurality of prongs pierces the skin of the fruit or vegetable; and
wherein said prongs of each character are arranged on said base in a mirror inverse image of the character.

Claim 6 is cancelled.

Claims 7–9 are amended to depend from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous pieces of prior art present themselves as possible grounds for a prior art rejection, but each are inadequate, alone or in combination, for various reasons.
Lani (US Pat. 6,267,036) is most structurally and art-wise (as food-related) similar to what is claimed. However, there is no reason for one of ordinary skill in the art to modify its prongs so that they would take on alphanumeric shapes. The prongs in Lani form outlines for a user to cut out holes of particular shapes, which would either be unnecessary or inapt for alphanumeric characters. Reffert et al. (US Pat. D560,137) discloses a punch out kit, also for a pumpkin just like Lani, said punch-out kit including one for letters (fig. 2). Understandably, Reffert has to leave certain portions of the letters uncut out so as to not form a pure hole, rendering them in a certain sense only somewhat alphanumeric. Reffert’s intricate cutout molds are also reason to doubt that one of ordinary skill in the art would have changed the punch-out kit to the base and prongs of Lani since a knife against Lani’s perforations would be likely to err with such curved shapes and tight parameters. Furthermore, Reffert is for forming holes in fruit rather than for merely piercing it, and so it solves a problem different from the claimed invention.
Ko (US Pub. 2019/0355283) and KR 2004-35959 Y1 are relevant because they show the application of symbols onto fruit, where the Korean reference uses a mirror inversed symbol. However, these symbols are applied during the course of growing the fruit, and there is no incentive to use prongs.
Kristal (US Pub. 2011/0268371) is startlingly relevant. Fig. 8B shows sharpened fingers 92 (discussed in para. 33) in the shape of an alphanumeric character. However, Kristal is nowhere near to analogous art, and it does not show its alphanumeric character prongs mirror inversed, which allow the 
Münstermann (US Pub. 2009/0188090) discloses prongs being used to form an image (see figs. 3–5), but it’s not analogous art and operates quite differently by using a water bar.
Bever (US Pat. D274,592) is a classic example of an alphanumeric marking system with a base, where there is no motivation to use prongs over straightforward extensions shaped as characters.
Novak (US Pat. 2,433,622) discloses a food container perforated with alphanumeric characters, but does not disclose the means by which it is made.
Other relevant prior art includes: Shooshan (US Pat. 9,207,527), De Hart et al. (US Pat. 3,770,093), Thoma (US Pat. 4,260,102), Tsai (US Pub. 2011/0082020), Buelow (US Pub. 2018/0014469), Drouillard et al. (US Pat. 5,660,747), Heron (US Pat. 4,818,207), Schroth, Jr. (US Pat. D337,031), Lopez (US Pat. D885,146), Rinehart et al. (US Pat. 2,622,513), Zaiser (US Pat. 701,662).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761